Case: 09-50969     Document: 00511215732          Page: 1    Date Filed: 08/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 26, 2010
                                     No. 09-50969
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FELIPE RUBIO-MUNOZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:09-CR-510-1


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Felipe Rubio-Munoz challenges his 34-month sentence following his guilty
plea to illegally reentering the United States following deportation. Rubio-
Munoz concedes that precedent forecloses his argument that the lack of an
empirical basis for U.S.S.G. § 2L1.2 precludes an appellate presumption that his
sentence is reasonable. See United States v. Mondragon-Santiago, 564 F.3d 357,
366 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50969   Document: 00511215732 Page: 2        Date Filed: 08/26/2010
                                No. 09-50969

      Rubio-Munoz contends that his sentence is greater than necessary to meet
the sentencing goals of 18 U.S.C. § 3553(a) because the Sentencing Guidelines
account for a prior conviction both to increase his offense level and to calculate
his criminal history score. Rubio-Munoz avers further that the guidelines range
overstated the seriousness of his offense because his conduct was not violent and
that the guidelines range did not properly account for his personal history and
characteristics, including his motive for reentering.
      We review a sentence for reasonableness. See Gall v. United States, 552
U.S. 38, 56 (2007). Because it is within the properly calculated guidelines range,
Rubio-Munoz’s sentence is entitled to a presumption of reasonableness. See Rita
v. United States, 551 U.S. 338, 350-51 (2007); Mondragon-Santiago, 564 F.3d at
366. Rubio-Munoz offers no good reason for us to disturb that presumption. See
Gall, 552 U.S. at 51; United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006).   Moreover, this court has consistently rejected the argument that a
sentence within a guidelines range calculated using the illegal-reentry Guideline
is not presumed reasonable on appeal. See United States v. Duarte, 569 F.3d
528, 530 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009); see also Mondragon-
Santiago, 564 F.3d at 366-67.
      AFFIRMED.




                                        2